982 F.2d 525
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Charles HEFTI;  Marion Hefti, Appellants,v.Kevin MCGRATH, Revenue Agent, Individually;  Thomas Wettig,Appeals Officer, Individually; James Jewik, IRS Supervisor,Individually;  Frank Braffman, Chief Appeals Officer,Individually; Edward Busekrus, Associate Chief of Appeals,Individually;  James Kutten, IRS Senior Attorney,Individually, Appellees.
No. 92-2027EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 18, 1992.Filed:  January 7, 1993.

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Because Heftis' appeal borders on the frivolous, we ordered the case submitted on the parties' briefs.  Having considered the record and the parties' arguments, we conclude the district court's rulings are clearly correct.  We thus affirm the district court.  See 8th Cir.  R. 47B.